Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 14, 2019

The Court of Appeals hereby passes the following order:

A20A0261. HARVEY v. THE STATE.

      On December 27, 2017, Jimmy Edward Harvey filed a notice of appeal from
the trial court’s order denying his motion to withdraw his guilty plea. The appeal was
docketed on August 22, 2019, and Harvey’s brief of appellant was due on September
11, 2019.
      Almost two months have passed since the due date, and Harvey has not filed
a brief of appellant. Accordingly, his appeal is hereby DISMISSED. See Court of
Appeals Rule 23 (a).



                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 11/14/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.